Title: From Thomas Jefferson to William DuVal, 4 December 1806
From: Jefferson, Thomas
To: DuVal, William


                        
                            Dear Sir
                            
                            Washington Dec. 4. 06.
                        
                        Your favor of Nov. 21. has been duly recieved and I thank you for the offer of the profile of mr Wythe,
                            every trace of whom will be dear to me. if you will be so good as to desire mr Jefferson to forward me either the
                            original or the copy, as you please, it will be recieved with equal thankfulness. it should be rolled on a stick, & not
                            folded. the original of the other profile, after taking a copy, I had packed in a box addressed to yourself that it might
                            be returned to Lydia with my thanks for the opportunity of copying it. in the same box I put 2. folio volumes of mr
                            Wythe’s accounts which had come by mistake with his books. the box I directed to be forwarded to you. Accept my friendly
                            salutations & assurances of great respect.
                        
                            Th: Jefferson
                            
                        
                    